Dismissed and Memorandum Opinion filed May 31, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00163-CV

                      VERANDA NATION, INC., Appellant
                                          V.
                          PRESTON JULIAN, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1102232

                 MEMORANDUM                         OPINION


      This is an appeal from a judgment signed February 8, 2018. The notice of
appeal was filed January 29, 2018. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (West 2013).
      On April 3, 2018, this court ordered appellant to pay the appellate filing fee
on or before April 18, 2018, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order. Accordingly,
the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2